Exhibit 10.19

AMENDMENT TO CONSIGNMENT AGREEMENT

 

 

DATE

April 2, 2009

PARTIES

Mitsui & Co. Precious Metals, Inc, a Delaware Corporation (Mitsui)

AMI Doduco Inc, 1003 Corporate Lane, Export, PA15632 (AMI Inc)

AMI Doduco GmbH, Im Altgefall 12, 75181 Pforzheim, Germany (AMI GmbH)

AMI Doduco Espana, S.L., Calle Manises 1, Pozuelo de Alarcon, 28224 Madrid,
Spain (AMI Espana)

RECITALS

 

 

 

 

1.

Mitsui and AMI Inc entered into the Consignment Agreement, dated as of September
24, 2005 (as amended, restated supplemented or otherwise modified from time to
time, the “Consignment Agreement”).

 

 

 

 

2.

AMI GmbH and AMI Espana, have in the past received consigned goods subject to
the terms and conditions of the Consignment Agreement and will, effective the
date of this Amendment Agreement, formally accede as parties to the Consignment
Agreement.

NOW THEREFORE, for and in consideration of the agreements herein made and other
good and valuable consideration, the parties hereto agree as follows:

AMENDMENTS

 

 

 

 

1.

The Definition of “Consignee” in Appendix A, subparagraph 4 shall be deleted in
its entirety to read “”Consignee” shall mean the entity specified in each
Confirmation which shall be either:


 

 

AMI Doduco Inc

 

1003 Corporate Lane

 

Export, PA15632

 

Telephone: (212) 355-2900

 

Facsimile: (215) 272-0461

 

 

AMI Doduco GmbH

AMI Doduco GmbH

Im Altgefall 12

Breite Seite 1

75181 Pforzheim, Germany

74889 Sinsheim, Germany

Telephone:

Telephone:

Facsimile:

Facsimile:


--------------------------------------------------------------------------------




 

 

AMI Doduco Espana, S.L.,

 

Calle Manises 1

 

Pozuelo de Alarcon

 

28224 Madrid, Spain

 

Telephone:

 

Facsimile:

 


 

 

2.

The parties agree that the Consignment Agreement has not terminated as a result
of any failure to comply with the formal rollover requirements set forth in
Clause 5 of the Consignment Agreement,

 

 

II. MISCELLANEOUS

 

 

1.

Representations. Each party represents to the other party that all
representations contained in the Agreement are true and accurate as of the date
of this Amendment and that such representations are deemed to be given or
repeated by each party, as the case may be, on the date of this Amendment and
with respect to the Agreement as amended hereby.

 

 

2.

Entire Agreement. This Amendment constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communications and prior writings with respect thereto.

 

 

3.

Definitions. All capitalized terms used in this Amendment (but not defined
herein) shall have the same meaning ascribed to them in the Agreement.

 

 

4.

Governing Law. This Amendment will be governed by and construed in accordance
with the laws of the State of New York without reference to Choice of Law
doctrine.

 

 

5.

Agreement Continuation. Except as amended hereby, all other terms and conditions
of the Agreement shall remain the same and in full force and effect. The
Agreement, as modified herein, shall continue in full force and effect, and
nothing herein contained shall be construed as a waiver or modification of
existing rights under the Agreement, except as such rights are expressly
modified hereby.

 

 

6.

Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective authorized officers or representatives as of
the date first above written.

 

 

 

 

 

MITSUI & CO. PRECIOUS METALS INC.

 

 

 

 

 

By:

/s/ Tim Gardiner

 

 

 

 

 

 

 

 

Name:

Tim Gardiner

 

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

AMI DODUCO GMBH

 

By:

/s/ Drew A. Moyer

 

 

 

 

 

 

 

 

Name:

Drew A. Moyer

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

AMI DODUCO, INC

 

By:

/s/ Drew A. Moyer

 

 

 

 

 

 

 

 

Name:

Drew A. Moyer

 

 

 

Title:

President

 

 

 

 

 

 

 

 

AMI DODUCO ESPANA, S.L.,

 

 

 

 

 

By:

/s/ Drew A. Moyer

 

By:

 

 

 

 

 

 

Name:

Drew A. Moyer

 

Name:

 

Title:

President

 

Title:

 


--------------------------------------------------------------------------------